Title: To Thomas Jefferson from Brockholst Livingston, 2 January 1805
From: Livingston, Brockholst
To: Jefferson, Thomas


                  
                     Sir, 
                     New York 2. Jany. 1805
                  
                  Permit me to introduce to your civilities Mr. William Keteltas, a gentleman of the profession of the law, who will have the honor of delivering you this letter, & proposes passing some time in Washington.
                   I have the honor to be Sir your very ob Servt
                  
                     Brockholst Livingston 
                     
                  
               